Title: From Alexander Hamilton to Herman LeRoy, William Bayard, and James McEvers, [4 March–18 July 1797]
From: Hamilton, Alexander
To: LeRoy, Herman,Bayard, William,McEvers, James



[March 4–July 18, 1797]
Dr. Sir

I have considered with attention the draft of instructions to Mr. Bayard, which appear to me full and judicious.
There are but two points upon which I would submit a reflection or two—
I It is prescribed that no money shall be advanced for any quantity of land purchased more than in the proportion of the intire sum to the intire quantity.
It is possible that this restriction may be inconvenient, as the Indians may insist upon a higher rate for their land. In such case, would it be well to lose the opportunity of the present Treaty? Is there a probability that at any future time a better bargain may be made? If not will it not be adviseable to leave a full discretion to go all reasonable length in the application of the fund?
II It is enjoined that no payment be made or engaged to be made but in exchange for titles which will assure the full property of the land.
If this means no more than titles from the Indians, the injunction only expresses a matter of course. If any thing more is intended embarrassment may arise, for strictly speaking no such titles can be obtained till after the ratification of the Treaty by the President & Senate & it is probable that the payments cannot wait so long—Besides it seems to me that the proper mode is to obtain a cession or release of the lands from the Indians to the UStates in trust for such persons as prior to the treaty were intitled hereto—Then the property will enure of course to the present Owners—But whatever be the mode it is necessary to avoid any restriction that may embarrass the affair—
As to a power from Mr Le Roy, it does not appear to me strictly necessary. Yet it may be well to have a letter engaging his concurrence in what may be done. Yet a more formal power can be attended with no inconvenience.
I remain D. Sir   Yr obed serv

A Hamilton
Messrs. Le Roy & Bayard

